Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  The claims as presented are broader than agued.  The claims do not exclude a rotational axis, and contrary to the arguments a rotational axis is well known and understood to have a direction (i.e clockwise/counter-clockwise).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

A prima facie case of obviousness under 35 U.S.C. 103(a) has been established, therefore it is the bourdon to the Appellants to provide objective evidence which must be factually supported, for example by an appropriate affidavit or declaration.  It is further noted the arguments of counsel cannot take the place of evidence in the record.

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450 

In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 

Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi (JP 2005019456 A) in view of  Oh et al. (US 20200164412 A1).

    PNG
    media_image1.png
    633
    470
    media_image1.png
    Greyscale

Regarding claim 1, Hitoshi disclose a substrate support apparatus comprising: 
a support part [1] for supporting a substrate [W]; 
a moving part [2] which is adapted to abut on the support part and to move the support part along an axis direction (i.e. a rotational axis); 
a fluid pipe [3] at least a part of which is provided in the moving part, through which fluid flows and an outlet port of which is covered by the support part when the moving part abuts on the support part (Fig. 1).
 Hitoshi may be merely silent upon a detection part which detects a state of the fluid.  In the art some form of detection/monitoring would be expected, as it was common in the art to monitor fluid/gas since the flow is understood to be a common variable used to achieve desired results.
Oh et al. teaches and describes the concept of specifically monitoring fluid (liquid and gas) in a pipeline of semiconductor equipment (See entire document).  Oh et al. describes the monitoring system is for semiconductor equipment for cleaning/etching (¶21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the equipment of Hitoshi with to include the pipeline fluid monitoring of Oh et al., since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

 


Regarding claim 2, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein the detection part detects pressure or flow rate of the fluid flowing through the fluid pipe (Oh et al. ¶25).

Regarding claim 3, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein a plurality of support parts are provided, the moving part is provided corresponding to each of the support parts, and the fluid pipe is provided in each moving part (Hitoshi Fig. 1 -  The support structure may be viewed as several parts. For example, a top part, middle part, bottom part, where the pipe is provided though each part.).

Regarding claim 4, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein the fluid is gas (Oh et al. ¶25).

Regarding claim 5, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus comprising: the substrate support apparatus according to claim 1, and a control part (Hitoshi ¶25 & Oh et al. ¶105 – both teach the use of controllers.)  The further limitation of which determines whether the moving part abuts on the support part based on information from the detection part, is a functional statement and does not provide a clear structural distinction.

Regarding claim 6, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 5, wherein the detection part, which detects pressure or flow rate of the fluid flowing through the fluid pipe, is provided to each fluid pipe (Oh et al. ¶25).  The further limitation the control part detects abnormality based on detection result from each detection part, is a functional statement and does not provide a clear structural distinction.

Regarding claim 7, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6. The further limitation wherein the control part determines that an abnormality occurs when an interval between a time when the control part determines that a certain moving part abuts on a certain support part and a time when the control part determines that another moving part abuts on another support part is a first time or more, is a functional statement and does not provide a clear structural distinction.

Regarding claim 8, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6.  The further limitation wherein the control part determines that an abnormality occurs when an interval between a time when the control part determines that a certain moving part separates from a certain support part and a time when the control part determines that another moving part separates from another support part is a second time or more, is a functional statement and does not provide a clear structural distinction.  Note:  The chuck 1 of Hitoshi is understood to be structurally a separable component.



Regarding claim 9, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6, wherein the control part determines that an abnormality occurs when the detection part does not detect that the moving part abuts on the support part within a third time from a time when the moving part starts moving toward the support part, is a functional statement and does not provide a clear structural distinction.  


Regarding claim 10, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6, The further limitation wherein the control part determines that an abnormality occurs when the detection part does not detect that the moving part separates from the support part within a fourth time from a time when the moving part starts moving in a direction separating from the support part.

Regarding claim 11, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6, comprising a notification part which notifies information to prompt cleaning or replacement of the support part when the control part determines that an abnormality occurs (Oh ¶105 – the computers as disclosed are understood to be capable of providing information to as user, thus would be considered a “notification part”)

Regarding claim 12, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein a top surface of the moving part abuts on a bottom surface of the support part when the moving part abuts on the support part (Hitoshi fig. 1).
See Fig. 4 of Hitoshi for a more detailed view which shows wafer W on wafer support (spin chuck 1 comprises base portion 21 which supports the wafer).  The support shaft 25 of the moving part 2 abuts the bottom portion of the support base of he chuck. 
Note: Also note the height adjustment elements located below the support, alternative these elements could be also considered moving parts which abut a bottom surface of the support part.

Regarding claim 13, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1.  The further limitation of wherein the moving part is separated from the support part when the moving part does not abut on the support part does not provide a clear distinction over prior art.  
The limitation is a condition that does not have a clear structural distinction, as it merely requires a structure that is separable.  One could simply disassemble the apparatus and the condition would be met.  The device of Hitoshi is distinct parts, thus is considered “separable”.  As such the implied structure of seperable components is understood in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/22/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822